UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1921


STEVE LESTER,

                Plaintiff - Appellant,

          v.

GREENVILLE COUNTY OF COURT HOUSE,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:12-cv-01318-TMC)


Submitted:   November 20, 2012              Decided: November 26, 2012


Before TRAXLER,    Chief   Judge,   and    SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Steve Lester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Steven       Lester     appeals       the    district       court’s      order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                 The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2012).                                  The

magistrate judge recommended that relief be denied and advised

Lester    that    failure     to     file       specific     objections        to     this

recommendation could waive appellate review of a district court

order based upon the recommendation.                   The district court adopted

the magistrate judge’s recommendation.

           The     timely     filing        of    specific        objections        to     a

magistrate      judge’s     recommendation         is    necessary       to    preserve

appellate review of the substance of that recommendation when

the    parties     have     been        warned     of      the     consequences           of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                            Lester

has    waived    appellate        review    by     failing       to    file    specific

objections      after    receiving       proper    notice.            Accordingly,        we

affirm the judgment of the district court.                        We dispense with

oral   argument     because       the    facts    and     legal       contentions        are

adequately      presented    in    the     materials       before      the    court      and

argument would not aid the decisional process.

                                                                               AFFIRMED



                                            2